Citation Nr: 1715359	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for back problems.

2.  Entitlement to service connection for enlarged heart.

3.  Entitlement to service connection for right leg disability.

4.  Entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969, and he was awarded the Combat Infantryman Badge for his service in Vietnam, among other awards and decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In July 2014, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In March 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The remand instructions included a directive to schedule the Veteran for a new VA examination because the Veteran asserted in a February 2016 Informal Hearing Presentation that he never received the notice for the previously scheduled VA examination.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further notes that the record contains evidence that the Veteran expressed a desire with the RO to withdraw his claim.  Specifically, on August 17, 2016 the RO contacted the Veteran via telephone and the Veteran informed the RO that he wishes "to no longer pursue this claim."  Accordingly, the RO sent correspondence to Veteran in September 2016 wherein the Veteran was informed that in order to withdraw his appeal, he would need to complete the attached form and return it to the RO.  The attached form was never completed and returned to the RO and the RO continued to process the Veteran's appeal based on the evidence of record.


FINDINGS OF FACT

1.  The record contains no evidence showing the Veteran's back disability is related to service.

2.  The Veteran has been diagnosed with cardiomegaly, or an enlarged heart, and history of congestive heart failure, which are not included in the herbicide presumption list and are otherwise not shown by the evidence to be related to service.

3.  The Veteran has not been diagnosed with peripheral neuropathy, and the record contains no evidence showing his right and left leg disabilities, diagnosed as venous insufficiency, are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection of an enlarged heart have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection of right leg disability has not been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection  of left leg disability has not been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnoses after discharge when all other evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Sheldon v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, in this case, the Veteran contends that his heart and leg conditions are due to herbicide exposure in service.  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  38 C.F.R. § 3.309(e).  However, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Back Disorder

The Veteran contends that his back disorder is related to his time in active duty, August 1966 to July 1969.  

As an initial matter, the Board has considered the 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d) combat presumption in rendering this decision.  The Board acknowledges that the Veteran is a combat veteran and, therefore, the combat presumption is applicable in this case.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran.  Rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009).

The Veteran testified during a July 2014 hearing that he injured his back during the Battle of Dak To.  The Veteran recalls seeing a flash and then hearing a "boom" and he was subsequently knocked to the ground, landing on his left side.  The Board finds the Veteran's recollection of events to be credible, as they have remained consistent throughout the appeals period.  The Veteran is competent to provide such evidence because he is recounting the events leading up to his injury and detailing the pain and/or discomfort experienced afterwards, not providing a diagnosis.  However, the Veteran's contention that this in-service event has a causal nexus with his current back disability decades later is not considered by the Board to be competent evidence, as that is a medical determination to be made by a medical professional.  Therefore, the Board has assigned a moderate level of probative weight to the Veteran's lay evidence.

Thus, based on the Veteran's credibility, competency, and the probative weight applied to his statements, combined with the lack of evidence to rebut the combat presumption, the Board finds there is sufficient evidence of an in-service incurrence or aggravation of a disease or injury.

The Veteran's service treatment records are associated with the record and appear to be complete.  The Veteran's entrance examination, performed in July 1966, reports that the Veteran is fit for military service.  The Veteran's separation examination, performed in July 1969, reports the Veteran as being qualified for separation and is absent of any notes or remarks regarding any known conditions or disorders.  The Veteran described his health at the time of separation as "good."  The Veteran's service treatment records contain no reports of back-related issues.  Therefore, even accepting that he incurred a back injury during service, a chronic back disorder was not factually shown as being present during service.

The Veteran's post-service treatment records have been associated with the record and appear to be complete.  In August 2000, an examiner noted that the Veteran "was in the Maryvale ER over the weekend w/ severe back pain."  An April 2006 examiner's note reports "low back pain w/ right radiculopathy."  A November 2008 medical exam indicates that the Veteran reported having no back pain at the time.  The Veteran's post-service treatment records do not contain a diagnosis for the Veteran's complaints of back pain.

Included in the claims file are medical records from the Social Security Administration.  A July 2007 medical examination notes the Veteran suffers from lower back pain and an x-ray from a year prior "showed degenerative changes."

As discussed above, the Board acknowledges the Veteran's in-service incurrence or aggravation of a disease or injury, as it relates to his back.  The Board also acknowledges the July 2007 medical examination wherein the examiner diagnosed degenerative changes in the spine.  However, the claims file is absent any medical opinion that addresses the etiology of the Veteran's back disability.  As will be discussed in greater detail below, the Board previously remanded this issue to the RO in an attempt to schedule a VA examination for the specific purpose of determining the etiology of the Veteran's back disability; however, the Veteran did not attend his scheduled examination.  Current VA regulations note that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a)-(b).

Absent competent evidence of a current back disability related to any event of active service, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.
Analysis of Heart Disorder

The Veteran contends that his heart disorder is related to his time in active duty.  Specifically, the Veteran is seeking service connection for an "enlarged heart as related to neurological issues."

Under 38 C.F.R. sections 3.307(a)(6) and 3.309(e), certain diseases may be presumed to be related to exposure to herbicides, absent affirmative evidence to the contrary.  Id.  The Veteran's service records show that he served in the Republic of Vietnam.  Therefore, herbicide exposure is conceded.  However, his diagnosed heart conditions - cardiomegaly and congestive heart failure - are not on the list of conditions presumptively related to Agent Orange exposure.

In this regard, the Board notes that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309 (e); see also 75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Thus, as the Veteran has been diagnosed with cardiomegaly, or an enlarged heart, and his medical records also suggest a history of congestive heart failure, his heart disabilities are not encompassed within the definition of ischemic heart disease and therefore are not entitled to the 38 C.F.R. § 3.309(e) presumption.

The Veteran's service treatment records are associated with the record and appear to be complete.  The Veteran's entrance examination, performed in July 1966, reports that the Veteran is fit for military service.  The Veteran's separation examination, performed in July 1969, reports the Veteran as being qualified for separation and is absent of any notes or remarks regarding any known conditions or disorders.  The Veteran described his health as the time of separation as "good."  The Veteran's service treatment records contain no reports of heart-related issues.  38 C.F.R. § 3.655(a)-(b).

The Veteran's post-service treatment records have been associated with the record and appear to be complete.  A December 1999 medical examination notes the size of the cardiac silhouette is mildly enlarged, but there is no evidence for acute cardiopulmonary disease.  In an April 2001 examination, the examiner noted cardiomegaly and opined that "certainly his weight is a large reason for his heart failure."  A May 2001 examination, for the specific purpose of evaluating for heart failure notes the cardiac exam as "normal."  A December 2001 exam notes "mild CHF which has responded well to med."  A July 2007 examination reports "His diagnosis of CHF seems somewhat specious because he has been pretty much asymptomatic for a few years w/o any med."  A medical examination from September 2008 reports that an echo revealed the Veteran has a mildly enlarged right ventricle and right atrium.  A chest examination from April 2009 notes that a PA and lateral view of the chest demonstrate the heart to be enlarged.  A September 2008 examination also noted cardiomegaly.

Included in the claims file are medical records from the Social Security Administration.  A final report from July 2007 contains a note that the Veteran has an enlarged heart, apparent cardiomegaly, and possible significant pulmonary venous hypertension.  A cardiovascular examination, performed in September 2007, found that the Veteran's right atrium and right ventricle are normal in size and have normal systolic function, the left ventricle size is within normal limits and the left atrium is enlarged at 4.4 cm.  A December 2007 pre-op evaluation reports the Veteran as having had an echocardiogram "that basically looked okay."  Another December 2007 examination notes that the Veteran's cardiomediastinal silhouette is enlarged.  An addendum opinion from December 2007 which evaluated the Veterans chest via x-ray reports "no acute disease."  A July 2008 examination reported the Veteran explaining to the examiner "I have an enlarged heart...was told CHF years ago - later told enlarged heart."

The Board recognizes that the Veteran has a diagnosis of cardiomegaly, or an enlarged heart, as well as a possible history of congestive heart failure.  However, none of the medical evidence of record links this heart condition to the Veteran's military service.  The Board, pursuant to its duty to notify and assist, attempted to determine the etiology of the Veteran's heart conditions by remanding the case for examination and opinion.  The remand included a directive instructing the RO to schedule the Veteran for a VA examination; however, the Veteran did not attend the scheduled examination.  Current VA regulations note that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a)-(b).

Absent competent evidence of a current heart disability related to any event of active service, the Veteran's claim for service connection must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Analysis of Right and Left Leg Disabilities

The Veteran contends that his right and left leg disorders are related to his time in active duty.  Specifically, the Veteran is seeking service connection for peripheral neuropathy of the right and left lower extremity as a presumptive disability from Agent Orange exposure.  However, in making its determination, the Board also considered direct service connection for venous insufficiency.

Under 38 C.F.R. sections 3.307(a)(6) and 3.309(e), certain diseases may be presumed to be related to exposure to herbicides, absent affirmative evidence to the contrary.  At the time the Veteran filed this claim, the regulations provided a presumption of service connection for acute and subacute peripheral neuropathy.  Effective September 2013, VA adopted a proposed rule to amend the regulation to provide presumptive service connection for early-onset peripheral neuropathy.  In the September 29, 2010, National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010, the NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted, and these include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540-03 (2010).  

Regardless, in this case, the Veteran has never been diagnosed with peripheral neuropathy of any kind.  Therefore, the presumption does not apply, and there is no need to discuss when the condition onset.  His medical records show his diagnosis as venous insufficiency, which is not a presumptive condition, so the Board will consider whether direct service connection is warranted.

The Veteran's service treatment records are associated with the record and appear to be complete.  The Veteran's entrance examination, performed in July 1966 reports that Veteran is fit for military service.  The Veteran's separation examination, performed in July 1969, reports the Veteran as being qualified for separation and is absent of any notes or remarks regarding any known conditions or disorders.  There is no record of a diagnosis or treatment for a right or left leg disability in service.

The Veteran's post-service treatment records have been associated with the record and appear to be complete.  In a July 2004 examination, the Veteran was described as "still having leakage from his severe stasis ulcers of his lower legs."  A November 2008 examination reports the extremities show signs on trace edema, bilateral, hyperpigmentation, and stasis dermatitis.

Included in the claims file are medical records from the Social Security Administration.  An August 2007 examination notes that the Veteran "still wants disability due to chronic leg pains...."  A September 2007 letter from a family physician recommending the Veteran for Social Security benefits notes that the Veteran still complains of excruciating chronic leg and foot pains.  In a May 2008 examination report, the examiner noted "[h]e can never go back to work because of his chronic foot pains."  An August 2008 medical opinion reports the Veteran as having been diagnosed and treated for venous insufficiency of the lower extremities bilaterally, with venous stasis changes and lower extremity edema noted.

The Board recognizes that the Veteran has a diagnosis of venous insufficiency and chronic leg pain.  However, none of the medical evidence of record links these leg conditions to the Veteran's military service.  The Board, pursuant to its duty to notify and assist, attempted to determine the etiology of the Veteran's right and left leg disabilities by remanding the claims for examination and opinion.  The remand included a directive instructing the RO to schedule the Veteran for a VA examination; however, the Veteran did not attend the scheduled examination.  Current VA regulations note that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a)-(b).

Absent competent evidence of a current right and/or left leg disability related to any event of active service, the Veteran's claim for service connection must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

While the duty to assist is neither optional nor discretionary, Littke v. Derwinski, 1 Vet. App. 90, 92 (1991), the duty is not always a one-way street; nor is it a "blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  See also Counts v. Brown, 6 Vet. App. 474, 476 (1994).  As noted in Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), the duty to assist is not unlimited in scope and requires of the VA only those actions which are reasonable under the circumstances involved.

In this matter, the RO attempted to schedule the Veteran for numerous VA examinations.   The Board first remanded the case in 2015 to schedule examinations.  The Veteran failed to report for examinations scheduled in November 2015.  The Board decided to give him another opportunity, so remanded the case again in March 2016.  The RO initiated a request to schedule an examination with the Veteran in April 2016.  The Veteran failed to respond to the RO in order to schedule the appointment and the examination was cancelled as a result.  The RO contacted the Veteran by telephone in May 2016, and he stated that he did not want to pursue his appeal.  The RO tried again, scheduling examinations in August 2016, but the Veteran refused the examinations, stating he was going to withdraw his claims.  To date, the Veteran has not shown good cause as to why he failed to appear for his multiple VA examinations, nor shown any interest in rescheduling the examinations.  Therefore, VA has more than satisfied its duty to assist with respect to these claims, and any deficiencies in the evidence are a direct result of the Veteran's refusal to cooperate.

Additionally the Veteran provided testimony at a Board hearing in July 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.

Consequently, the Board finds that the duty to assist in this matter has been met and that the remand directives ordered in the March 2016 Board remand have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  No new evidence has been received by the Board after the most recent Supplemental Statement of the Case and the Board accordingly finds that all due process considerations have been satisfied.
ORDER

Entitlement to service connection for back problems is denied.

Entitlement to service connection for enlarged heart is denied.

Entitlement to service connection for right leg disability is denied.

Entitlement to service connection for left leg disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


